DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to applicant’s arguments filed on 04 April 2022. Claims 1-20 are still pending in the application.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Weldemariam et al hereinafter Weldemariam PUB No. US 2020/0007322 in view of Hockey et al. hereinafter Hockey Pub number 20210091947 A1.
As per claim 1, Weldemariam teaches a method comprising: receiving data indicative of a task associated with a user , wherein the task is associated with an access condition for a network (see par see par 0033, user gains access if the identity is properly authenticated; the application determines specific actions user should perform; par 0032, task scheduling events are based on many conditions); receiving, from a computing device, a request associated with a user device accessing the network, wherein the user device is associated with the user(see abstract; a task to be performed by the user’s device); determining, based on the request, whether the task is completed or is pending completion (see par 0042; once transaction commitment has been completed, …); and sending, based on whether the task is completed or pending completion, an indication of approval or denial of access to the network (see par 0036, completion information for a particular action or event is provided … Blockchain service may determine a level of access control for the user for the next task; it must be noted that authorization is also approval). 
Weldermariam does not discuss determining, based on the request, whether the task is completed or is pending completion. Hockey teaches a transaction resource that may be updated with pending process or a completed status (see Hockey par 0239). Furthermore, Hockey teaches granting/permitting access (see fig 6-8 and 10).  It would be obvious to a skill artisan before the effective filing date of the invention to combine Hockey’s system to Weldermariam’s to allow conditional access to Weldermariam system based on task/transaction successful completion and eventually non successful completion.

As per claim 2, Weldemariam-Hockey teaches the method of claim 1, wherein the access condition comprises one or more of a condition to enforce if the task is pending completion, a condition to enforce if the task is pending completion after a deadline, a bandwidth level, a service level, a time limit, a data usage limit, a limit on usage of an application, a limit on usage of a category of applications, or blocking condition (see Weldermariam par 0035, 0039, time period or limited period of time  to perform a task, actions etc); (see Hockey par 0239, fig 6-8 and 10).  

As per claim 3, Weldemariam-Hockey teaches the method of claim 1, wherein the approval is a conditioned approval and the indication of approval or denial indicates one or more of the access condition or a service parameter based on the access condition (see Weldermariam par 0042, 0053, and 0073; they discuss validation, authorization, access right, and conditions), (see Hockey par 0239, fig 6-8 and 10).  

As per claim 4, Weldemariam-Hockey teaches the method of claim 1, wherein receiving the data indicative of the task associated with the user comprises receiving an assignment of the task to the user and an association of the task with the access condition (see Weldermariam fig 4, par 0072, task management and assignment), (see Hockey par 0239, fig 6-8 and 10)..  

As per claim 5, WeldemariamHockey teaches the method of claim 1, wherein receiving the data indicative of the task associated with the user comprises receiving, via an application (application code 250) comprising a task management service, the data indicative of the task, wherein the application is configured to manage the network (see WEldermariam fig 5; par 0072, and 0073-0074).  

As per claim 6, Weldemariam-Hockey teaches the method of claim 1, wherein a task management service that associates the task with the user allows an additional user of a primary profile of a user account to assign tasks to a secondary profile associated with the user, wherein access rights of the secondary profile are controllable by the primary profile (see Weldermariam par 0056, primary task owner; par 0053, primary and secondary token).  

As per claim 7, Weldemariam-Hockey teaches the method of claim 1, wherein the task is associated with timing information indicating a deadline for completing the task, and further comprising determining whether a time associated with the request matches the timing information, wherein the indication of approval or denial indicates denial if the time associated with the request matches the timing information (see Weldermariam par 0035, 0039, specific time period).  

Claims 8-14 are very similar to claims 1-7, except that claim 8 discusses condition on task that is not completed and access condition. Claim 8 gears more on condition which also is part of claim 1. Therefore, Claim 8 falls rejected under the same rationale as claim 1.

Claims 9-14, contain similar limitations of claims 2-7. They are rejected under the same rationale.


Claims 15-20 are rejected applied as above in rejecting claims 1-7.
Therefore, they are rejected under the same rationale.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANTZ B JEAN whose telephone number is (571)272-3937. The examiner can normally be reached 8-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Glenton B. Burgess can be reached on 571272390549. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANTZ B JEAN/Primary Examiner, Art Unit 2454